DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 14, the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-14, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) in view of NOF Corporation (Functional Additives) and Tamura (EP 2031014 B1).
Regarding claims 1, 4, 5, 19 and 23-24:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0074-0084; 0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  

However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone [0038-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Seidel et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.
Since the aromatic polycarbonate and the polymer comprising structural elements that derive from styrene and an epoxy-containing vinyl monomer are the same as claimed, and they are present in the claimed amounts, the claimed stoichiometric ratio of claim 9 is met.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  It would have been obvious to optimize the amount of styrene for the desired viscosity and mechanical strength.  At about 40 wt% styrene, the ratio overlaps the claimed ratio due to the many uses of the word “about”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Regarding claim 6:  Seidel et al. teach from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
 Regarding claims 7 and 22:  Seidel et al. teach the claimed compound [0160-0161; Examples].

	Regarding claim 10:  Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer [0036, 0127].   The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  Regarding claims 11-12:  Seidel et al. teach from 69 to 90 parts by weight of an aromatic polycarbonate [0032], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].  
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using a mixture of graft polymers B [0075].  Seidel et al. teach that a second polymer B is produced by bulk, solution, or suspension polymerization 
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 18:  Seidel et al. teach molded articles [0154; Examples].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-7, 9-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,797 in view of Seidel et al. (2003/0105196).
The Patent claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].  Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties, and to use the polymer B of Seidel et al. as the polymer B of the Patent claims.  It is a simple substitution of one known element for another to obtain predictable results.    

Claims 1, 3-7, 9-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,111,380 in view of Seidel et al. (2003/0105196). 
The Patent claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties, and to use the polymer B of Seidel et al. as the polymer B of the Patent claims.  It is a simple substitution of one known element for another to obtain predictable results.    


Claims 1, 3-7, 9-14, and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/474329 in view of Seidel et al. (2003/0105196).
The copending application claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].  Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the copending claims to .    
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-7, 9-14, and 18-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/755770 in view of Seidel et al. (2003/0105196).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims the claimed composition with the exception of the specific polymer B.
However, Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130] in an analogous composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to use the polymer B of Seidel et al. as the polymer B of the copending claims.  It is a simple substitution of one known element for another to obtain predictable results.    
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-7, 9-14, and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-22 of copending Application No. 16/645305 in view of Seidel et al. (2003/0105196).  
The copending application claims the claimed composition with the exception of the specific polymer B.
However, Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130] in an analogous composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to use the polymer B of Seidel et al. as the polymer B of the copending claims.  It is a simple substitution of one known element for another to obtain predictable results.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant has made the argument that instant claim 1 is not directed to PC/ABS.   This is not persuasive because claimed component B2) is ABS (see Component B-2 of the instant examples).  
The Applicant has alleged that NOF Corporation does not apply to a graft polymer with an acrylate rubber graft base.  This is not persuasive because NOF Corporation teaches that their MODIPER polymer improves the properties of the entire genus of thermoplastic resins (1 Introduction).  Even if ABS were not present NOF Corporation teaches that their MODIPER polymers improves the mechanical property, surface property, compatibility and other of thermoplastic resins (1 Introduction), which would include polycarbonate resin compositions regardless of other polymers present in the composition.   Furthermore, NOF Corporation teaches using MODIPER CL430-G with a blend of polycarbonate and a different acrylonitrile copolymer Table 1.  Therefore, the skilled artisan would expect MODIPER to be effective in any composition comprising polycarbonate and an acrylate copolymer.  
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763